Butler App. No. CA2009-02-067, 2009-Ohio-5808. Discretionary appeal accepted on Proposition of Law Nos. IV, V, and VI; cause held for the decision in 2008-2502, State v. Bodyke, Huron App. Nos. H-07-040, H-07-041, and H-07-042, 2008-Ohio-6387; and briefing schedule stayed.
Moyer, C.J., and Lundberg Stratton, J., would also accept and hold the appeal on Proposition of Law No. II and accept Proposition of Law No. I without holding.
O’Donnell, J., would also accept and hold the appeal on Proposition of Law Nos. I, II, and III.
Pfeifer, O’Connor, and Lanzinger, JJ., dissent.